Name: 2009/218/EC: Decision of the European Parliament of 22Ã April 2008 on the closure of the accounts of the European Medicines Agency for the financial year 2006
 Type: Decision
 Subject Matter: EU institutions and European civil service;  accounting;  budget
 Date Published: 2009-03-31

 31.3.2009 EN Official Journal of the European Union L 88/183 DECISION OF THE EUROPEAN PARLIAMENT of 22 April 2008 on the closure of the accounts of the European Medicines Agency for the financial year 2006 (2009/218/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Medicines Agency for the financial year 2006 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Medicines Agency for the financial year 2006, together with the Agency's replies (2), having regard to the Council's recommendation of 12 February 2008 (5843/2008  C6-0084/2008), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to the Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Regulation (EC) No 726/2004 of the European Parliament and of the Council of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency (4), and in particular Article 68 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Environment, Public Health and Food Safety (A6-0125/2008), 1. Notes that the final annual accounts of the European Medicines Agency are as annexed to the Court of Auditors' report; 2. Approves the closure of the accounts of the European Medicines Agency for the financial year 2006; 3. Instructs its President to forward this Decision to the Executive Director of the European Medicines Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 261, 31.10.2007, p. 10. (2) OJ C 309, 19.12.2007, p. 34. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 136, 30.4.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72.